Exhibit 10.1

SECURITIES PURCHASE

AND

OPTION AGREEMENT

THIS SECURITIES PURCHASE AND OPTION AGREEMENT (this “Agreement”) is made and
entered into effective as of July 12, 2013 (the “Effective Date”), by and
between DNA LTD., Inc., a Panamanian company (“DNA”), and ODYSSEY MARINE
ENTERPRISES, LTD., a Bahamian company (“Enterprises”). DNA and Enterprises are
sometimes hereinafter individually referred to as a “Party” and collectively
referred to as the “Parties.”

Background Information:

DNA owns, beneficially and of record, an aggregate of 19,200,000 quotas (a unit
of equity interest under Panamanian law) (“Shares”) of Oceanica Resources, S. De
R.L., a Panama Sociedad de Responsabilidad Limitada (“Oceanica”). Enterprises
desires to purchase from DNA, and DNA desires to sell to Enterprises, one
million of the Shares held by DNA, on the terms and subject to the conditions
set forth in this Agreement. In addition, DNA has agreed to grant to Enterprises
an option to purchase an additional one million of the Shares held by DNA, on
the terms and subject to the conditions set forth in this Agreement. The Parties
desire to enter into this Agreement to set forth the terms and conditions upon
which Enterprises shall and may purchase Shares from DNA and to reduce to
writing other matters related thereto.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth in this Agreement,
and intending to be legally bound, the Parties agree as follows:

Article 1

Definitions

The following terms have the meanings set forth below:

“Beneficial Owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship, or
otherwise has or shares: i) Voting power which includes the power to vote, or to
direct the voting of, such security; and/or, ii) Investment power which includes
the power to dispose, or to direct the disposition of, such security.

“Change in Control” means that:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Odyssey representing fifty percent (50.0%) or more of the combined
voting power of Odyssey’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (1) of paragraph (C) below; or

(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors of Odyssey and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest), whose appointment or election by the Board of
Directors was approved or recommended by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors on the date hereof
or whose appointment, election or nomination for election was previously so
approved or recommended; or



--------------------------------------------------------------------------------

(c) there is consummated a merger or consolidation of Odyssey with any other
corporation, other than (1) a merger or consolidation which would result in the
voting securities of Odyssey outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) fifty percent (50.0%) or more of the combined voting power of the
securities of Odyssey or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or (2) a merger or consolidation
effected to implement a recapitalization of Odyssey (or similar transaction) in
which no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Odyssey (not including in the securities beneficially owned by
such Person any securities acquired directly from Odyssey) representing fifty
percent (50.0%) or more of the combined voting power of Odyssey’s then
outstanding securities; or

(d) the stockholders of Odyssey approve a plan of complete liquidation or
dissolution of Odyssey or there is consummated an agreement for the sale or
disposition of Odyssey of all or substantially all of Odyssey’s assets, other
than a sale or disposition by Odyssey of all or substantially all of Odyssey’s
assets to an entity, at least fifty percent (50.0%) of the combined voting power
of the voting securities of which are owned by stockholders of Odyssey in
substantially the same proportions as their ownership of Odyssey immediately
prior to such date.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Equity Securities” means any Shares now or hereafter owned or held by DNA, or
any securities evidencing an ownership interest in Oceanica, or any securities
convertible into or exercisable for any shares of the foregoing.

“Odyssey” means Odyssey Marine Exploration, Inc., a Nevada corporation and the
ultimate parent of Enterprises.

“Person” means a natural person, company, government, or political subdivision,
agency, or instrumentality of a government, partnership, limited partnership,
syndicate, or other group for the purpose of acquiring, holding, or disposing of
securities of an issuer, except that such term shall not include (a) Odyssey or
any of its subsidiaries; (b) a trustee or other fiduciary holding securities
under an employee benefit plan of Odyssey or any of its “affiliates,” that is, a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, Odyssey; (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (d) a corporation owned, directly or indirectly, by the
stockholders of Odyssey in substantially the same proportions as their ownership
of stock of Odyssey.

“Transfer” means and includes any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by bequest, devise or descent, or
other transfer or disposition of any kind, including, but not limited to,
transfers pursuant to divorce or legal separation, transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary, involuntarily or by
operation of law, directly or indirectly. As it applies to

 

2



--------------------------------------------------------------------------------

Equity Securities, the term “Transfer” also means and includes any merger,
reorganization, recapitalization, or other transaction that has the effect of a
sale, assignment, transfer or other disposition of Equity Securities by DNA.

Article 2

Purchase and Sale of Shares

Section 2.1. Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined below), DNA shall sell to Enterprises, and
Enterprises shall purchase from DNA, one million Shares (the “Purchased
Shares”), free and clear of all Encumbrances, for the consideration specified in
Section 2.2.

Section 2.2. Purchase Price. The aggregate purchase price for the Purchased
Shares shall be U.S. $1,250,000 (the “Purchase Price”).

Section 2.3. Transactions to be Effected at the Closing. At the Closing (as
defined below):

(a) Enterprises shall deliver to DNA the Purchase Price in cash by wire transfer
or other immediately available funds to the account previously designated by
DNA; and

(b) DNA shall deliver to Enterprises one or more certificates evidencing the
Shares, free and clear of all Encumbrances, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank.

Section 2.4. Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Purchased Shares is being consummated (the “Closing”)
remotely by mail, e-mail and/or wire transfer on and as of the Effective Date.
The transfers and deliveries described in Section 2.4 shall be mutually
interdependent and shall be regarded as occurring simultaneously, and, any other
provision of this Agreement notwithstanding, no such transfer or delivery shall
become effective or shall be deemed to have occurred until all of the other
transfers and deliveries provided for in Section 2.3 shall also have occurred.

Article 3

Option to Purchase

Additional Shares

Section 3.1. Grant of Option. Subject to the terms and conditions set forth
herein, DNA hereby grants to Enterprises the right and option (the “Option”) to
purchase from DNA up to one million of the Shares held by DNA (the “Option
Shares”) at a purchase price per Option Share equal to Two and 50/100 United
States Dollars (U.S. $2.50), subject to adjustment as provided herein (the
“Exercise Price”). This Agreement shall impose no obligation upon Enterprises to
exercise the Option, and the Option granted herein shall be irrevocable until
the Expiration Date (as defined below). The option granted herein shall be
nontransferable and nondetachable.

Section 3.2. Exercise of Option. The Option may be exercised by Enterprises for
all or any part of the Option Shares at any time and from time to time after the
date of this Agreement and through and until 5:00 pm, Eastern Standard time, on
July 1, 2014 (the “Expiration Date”).

Section 3.3. Method of Exercise. Subject to the terms and conditions set forth
herein, the Option may be exercised from time to time by written notice
delivered by Enterprises to DNA, which notice shall set forth (a) the number of
Option Shares to be purchased by Enterprises, and (ii) the date on

 

3



--------------------------------------------------------------------------------

which the closing (the “Option Closing”) of the purchase and sale of such Option
Shares shall take place, provided that the date of the Option Closing shall be a
Business Day that is no less than three (3) Business Days after delivery of such
notice and no later than five (5) Business Days after delivery of such notice.
The term “Business Day” means any day except a Saturday, Sunday, or other date
on which banking institutions located in the State of Florida are authorized by
law to be closed. At each Option Closing, DNA shall deliver (or cause to be
delivered) to Enterprises certificates representing the Option Shares being
purchased at such Option Closing against payment of the aggregate Exercise Price
in cash by wire transfer or other immediately available funds to an account
designated by DNA at least twenty four (24) hours prior to the Option Closing.

Section 3.4. Adjustments. The Exercise Price and number of Option Shares that
may be purchased pursuant to this Agreement shall be subject to adjustment from
time to time as follows:

(a) Subdivision or Combination. In the event Oceanica shall at any time change,
as a whole, by subdivision or combination in any manner or by the making of a
dividend of Shares, the number of Shares then outstanding into a different
number of Shares, then thereafter the number of Option Shares which Enterprises
shall be entitled to purchase pursuant to this Article 3 shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of outstanding Shares by reason of such change, and the Exercise
Price after such change shall, in the event of an increase in the number of
units outstanding, be proportionately reduced, and, in the event of a decrease
in the number of units outstanding, be proportionately increased.

(b) Reclassifications, Consolidations, or Mergers. In the event of any
reclassification or change of outstanding Shares (other than as provided for in
Section 3.4), or in the event of any consolidation of Oceanica with, or merger
of Oceanica into, another entity, Enterprises shall thereafter be entitled to
purchase, by exercise of the Option, the kind and amount of securities and
property receivable upon such reclassification, change, consolidation, or merger
of the number of Option Shares which this Article 3 entitles Enterprises to
purchase immediately prior to such reclassification, change, consolidation, or
merger.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 3.4 but not expressly provided for by such provisions, then DNA
will in good faith make an appropriate adjustment in the Exercise Price and the
number of Option Shares so as to protect the rights of Enterprises hereunder.

Section 3.5. Limitation on Exercise of Option. The Option and the rights of
Enterprises provided in this Article 3 shall terminate, and be of no further
force or effect, if a Change in Control has occurred.

Article 4

Right of First Refusal and Proxy Appointment

(a) Transfer Notice. If at any time DNA proposes to Transfer any of the
Restricted Equity Securities, other than as provided in Section 4(f), then DNA
shall promptly give Enterprises written notice of DNA’s intention to make the
Transfer (the “Equity Transfer Notice”). The Equity Transfer Notice shall
include (a) a description of the Equity Securities to be transferred (“Offered
Shares”), (b) the name(s) and address(es) of the prospective transferee(s) and
(c) the consideration and (d) the material terms and conditions upon which the
proposed Transfer is to be made. The Equity Transfer Notice shall certify that
DNA has received a firm offer from the prospective transferee(s) and in good
faith believes a binding agreement for the Transfer is obtainable on the terms
set forth in the Equity Transfer Notice. The Equity Transfer Notice shall also
include a copy of any written proposal, term sheet or letter of intent or

 

4



--------------------------------------------------------------------------------

other agreement relating to the proposed Transfer. In the event that the
transfer is being made pursuant to the provisions of Section 4(d), the Equity
Transfer Notice shall state that the Transfer is being made pursuant to such
Section.

(b) Enterprises’ Right of First Refusal. Enterprises shall have an option for a
period of thirty (30) days from delivery of the Equity Transfer Notice to elect
to purchase the Offered Shares at the same price and subject to the same
material terms and conditions as described in the Equity Transfer Notice.
Enterprises may exercise such purchase option and purchase all or any portion of
the Offered Shares by notifying DNA in writing before expiration of such thirty
(30) day period as to the number of such shares that it wishes to purchase. If
Enterprises gives DNA notice that it desires to purchase such shares, then
payment for the Offered Shares shall be by check or wire transfer, against
delivery of the Offered Shares to be purchased at a place agreed upon between
the parties and at the time of the scheduled closing therefor, which shall be no
later than sixty (60) days after delivery to Enterprises of the Equity Transfer
Notice, unless the Equity Transfer Notice contemplated a later closing with the
prospective third-party transferee(s) or unless the value of the purchase price
has not yet been established pursuant to Section 3(c).

(c) Payment. Should the purchase price specified in the Equity Transfer Notice
be payable in property other than cash or evidences of indebtedness, Enterprises
shall have the right to pay the purchase price in the form of cash equal in
amount to the fair market value of such property. If DNA and Enterprises cannot
agree on such cash value within ten (10) days after delivery to Enterprises of
the Equity Transfer Notice, the valuation shall be made by an appraiser of
recognized standing selected by DNA and Enterprises or, if they cannot agree on
an appraiser within twenty (20) days after delivery to Enterprises of the Equity
Transfer Notice, each shall select an appraiser of recognized standing and those
appraisers shall designate a third appraiser of recognized standing, whose
appraisal shall be determinative of such value. The cost of such appraisal shall
be shared equally by DNA and Enterprises. If the time for the closing of
Enterprises purchase has expired but the determination of the value of the
purchase price offered by the prospective transferee(s) has not been finalized,
then such closing shall be held on or prior to the fifth business day after such
valuation shall have been made pursuant to this Section 3(c).

(d) Limitation on Right of First Refusal. Notwithstanding the provisions of
Section 3(b), the first refusal rights of Enterprises provided in this
Article 4:

 

  (i) shall only apply to the Restricted Equity Securities (excluding the
Purchased Shares and the Option Shares) or the equivalent number of other Equity
Securities derived therefrom that DNA proposes to Transfer; and

 

  (ii) shall terminate, and be of no further force or effect, after a Change in
Control has occurred.

(e) Non-Exercise of Rights. To the extent that Enterprises has not exercised its
rights to purchase the Offered Shares within the time periods specified in this
Article 4, DNA shall have a period of ninety (90) days from the expiration of
such rights in which to sell the Offered Shares, upon terms and conditions
(including the purchase price) no more favorable than those specified in the
Equity Transfer Notice, to the third-party transferee(s) identified in the
Equity Transfer Notice. The third-party transferee(s) shall acquire the Offered
Shares free and clear of subsequent rights of first refusal under this
Agreement. In the event DNA does not consummate the sale or disposition of the
Offered Shares within the ninety (90)-day period from the expiration of these
rights, Enterprises’ first refusal rights shall continue to be applicable to any
subsequent disposition of the Offered Shares by DNA until such right lapses in
accordance with the terms of this Agreement. Furthermore, the exercise or
non-exercise of the rights of Enterprises under this Article 4 to purchase
Equity Securities from DNA shall not adversely affect their rights to make
subsequent purchases from DNA.

 

5



--------------------------------------------------------------------------------

(f) Permitted Transfers. DNA may transfer any or all of the Restricted Equity
Securities to a related corporate entity provided that such transfer does not
affect the voting rights assigned to Enterprise and that said entity enters into
an agreement with Enterprises irrevocably constitution and appointing
Enterprises as its attorney-in-fact and proxy, under the same terms and extent
set forth in Section 4(g).

(g) Appointment of Proxy. DNA hereby irrevocably constitutes and appoints
Enterprises as its attorney-in-fact and proxy, with full power of substitution
and resubstitution, to cause three million of the Shares (excluding the
Purchased Shares and the Option Shares) or the equivalent number of other Equity
Securities derived therefrom held by DNA, the Restricted Equity Shares, to be
counted as present at any meeting of the holders of Equity Securities of
Oceanica and to vote the Restricted Equity Shares at any such meeting, however
called, and to execute consents in respect of the Restricted Equity Shares as
and to the extent determined by Enterprises in its sole and absolute discretion.
THIS PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST.
DNA hereby revokes all other proxies and powers of attorney with respect to the
Restricted Equity Shares that it may have heretofore appointed or granted, and
no subsequent proxy or power of attorney shall be granted. Notwithstanding any
provision of this Agreement to the contrary, this proxy and power of attorney
shall terminate, and be of no further force or effect, after a Change in Control
of Odyssey has occurred.

Article 5

Miscellaneous

Section 5.1. Legends. If requested by Enterprises, DNA shall cause a legend to
be placed on any certificate evidencing Equity Securities held by DNA stating
that the Equity Securities represented by such certificate are held subject to
this Agreement.

Section 5.2. Certain Rules of Construction. Any term defined herein in the
singular form shall have a comparable meaning when used in the plural form, and
vice versa. When used herein, (a) the words “hereof,” “herein,” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any particular provision of this Agreement and (b) the terms “include,”
“includes,” and “including” are not limiting. All words used in this Agreement
shall be construed to be of such gender or number as the circumstances require.
Unless the context requires otherwise, derivative forms of any term defined
herein shall have a comparable meaning to that of such term. The headings in
this Agreement are for convenience of reference only, and shall not be deemed to
alter or affect any provision of this Agreement. References to the Articles or
Sections shall refer respectively to the articles or sections of this Agreement,
unless otherwise expressly provided.

Section 5.3. Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the Parties with respect to its subject matter
and constitutes (along with the Schedules, Exhibits and other documents
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended, supplemented, or otherwise modified except by
a written agreement executed by all of the Parties.

Section 5.4. Successors; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted transferees and assignees. Neither this
Agreement nor any interest herein may directly or indirectly be transferred or
assigned by any Party, in whole or in part, without the written consent of the
other Party; provided, however, that Enterprises may effect any such assignment
to any affiliate of Odyssey, but any such assignment shall not relieve
Enterprises of its duties and obligations contained in this Agreement.

 

6



--------------------------------------------------------------------------------

Section 5.5. Notices. All notices, requests, demands, and other communications
to be delivered hereunder shall be in writing and shall be delivered by hand, by
facsimile (receipt confirmed), by express mail or courier service, or by
registered or certified mail, postage prepaid, at or to the following addresses:

 

  (a) If to DNA, to:

Torre ADR

Piso 7, 7-A Avenida Samuel Lewis

Panama City, Republic of Panama

 

  (b) If to Enterprises, to:

c/o Odyssey Marine Exploration, Inc.

5215 West Laurel Street

Suite 210

Tampa, Florida 33607

Attention: General Counsel

with a copy, which shall not constitute notice, to:

Akerman Senterfitt

401 East Jackson Street

Suite 1700

Tampa, Florida 33602

Attention: David M. Doney

or to such other address or to such other Person as any Party shall have last
designated by written notice to the other Parties. Notices, requests, demands,
and other communications so delivered shall be deemed given upon receipt.

Section 5.6. Waiver; Remedies Cumulative. If any Party expressly waives in
writing an unsatisfied condition, representation, warranty, undertaking,
covenant or agreement (or portion thereof) set forth herein, the waiving Party
shall thereafter be barred from recovering, and thereafter shall not seek to
recover, any damages, claims, losses, Liabilities or expenses, including legal
and other expenses, from the other Parties in respect of the matter or matters
so waived. Except as expressly stated therein, any such waiver shall not
constitute a covenant to waive any such matter or matters in the future. The
rights and remedies of the Parties under this Agreement are cumulative and not
alternative.

Section 5.7. Severability. If any term or provision of this Agreement or any
application thereof shall be invalid or unenforceable, the remainder of this
Agreement and any other application of such term or provision shall not be
affected thereby.

Section 5.8. No Third-Party Beneficiary. This Agreement is for the benefit of,
and may be enforced only by, DNA and Enterprises, and their respective
successors and permitted transferees and assignees, and is not for the benefit
of, and may not be enforced by, any third party.

 

7



--------------------------------------------------------------------------------

Section 5.9. Governing Law; Venue. This Agreement and the rights and obligations
of the Parties set forth herein shall be governed by, construed and interpreted
in accordance with the laws of the Republic of the Bahamas. Each Party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of this Agreement or the transactions contemplated by this Agreement
shall be commenced exclusively in the Republic of the Bahamas. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the Republic of the Bahamas
for the adjudication of any dispute hereunder or in connection herewith and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. In any action brought under this
Agreement, the prevailing Party shall be entitled to recover its actual costs
and attorneys’ fees and all other litigation costs, including expert witness
fees, and all actual attorneys’ fees and costs incurred in connection with the
enforcement of a judgment or order arising from any action or proceeding.

Section 5.10. Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or electronic transmission shall be deemed to
be their original signatures for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

DNA LTD. By:  

 

Name:   Title:   ODYSSEY MARINE ENTERPRISES, LTD. By:  

 

Name:   Title:  

 

8